DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 12/03/2020, with respect to claims 1-13 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-13 has been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Line 1 of Claim 20: The chip module of claim [[20]] 19, wherein the N+1 inverters and the connection…
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a ring oscillator measurement block with a reference loop coupled to the logic controller; a voltage regulator coupled to the ring oscillator measurement block; and a charge pump/modulator demodulator coupled to the voltage regulator.
Claims 2-20 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 8,405,420 discloses a system comprising a semiconductor device and structure.
US PAT 8,378,494 discloses a method for fabrication of a semiconductor device and structure.
US PAT 6,380,800 discloses a pump area reduction through the use of passive RC-filters or active filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/                 Examiner, Art Unit 2867                                                                                                                                                                                       
/JERMELE M HOLLINGTON/                 Primary Examiner, Art Unit 2858